Order of disposition, Family Court, Bronx County (Gayle R Roberts, J.), entered on or about July 9, 2004, upon a fact-finding determination of permanent neglect, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject child and committing the guardianship and custody of the child to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts to encourage the parental relationship by scheduling regular visitation and referring respondent to drug treatment, domestic violence and parenting skills programs (see Matter of Jonathan M., 19 AD3d 197 [2005], lv denied 5 NY3d 798 [2005]; Matter of Kenneth Dayshawn J., 16 AD3d 158, 159 [2005]), respondent, during the relevant period, missed almost all of her scheduled visits, and failed to complete drug treatment and parenting *167skills programs or enroll in a domestic violence program (see Matter of La'Asia Lanae S., 23 AD3d 271 [2005]; Matter of Maryline A., 22 AD3d 227 [2005]). The finding that termination of parental rights is in the child’s best interests is supported by a fair preponderance of the evidence showing that at the time of the dispositional hearing, the child had been in foster care for over two years and had developed a close relationship with a caring foster mother, and that respondent could not presently ameliorate the conditions that led to the child’s placement (see Matter of Lenny R., 22 AD3d 240 [2005]; La'Asia Lanae S., 23 AD3d 271 [2005], supra). Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.